                   IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS



ANDREW POMPEY,

                                Petitioner,

            v.                                          CASE NO. 19-3142-JWL

N.C. ENGLISH,

                                Respondent.


                            MEMORANDUM AND ORDER

      This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2241 by a prisoner in federal custody. Petitioner, proceeding pro

se, seeks the expungement of a prison disciplinary conviction and the

return of good time credits.

                                   Background

      At the time relevant to this petition, petitioner was

incarcerated in the United States Penitentiary, Leavenworth, Kansas.

      On October 31, 2018, an officer conducting a search of the cell

occupied by petitioner and another prisoner discovered a brown
substance attached to the cell trash can. The officer delivered the

material to Lieutenant A. Privett, who tested it using NIK Kit A and

NIK Kit U.1 The testing confirmed the substance was an amphetamine.

The results were documented in photos and an incident report, but

action on the report was suspended pending the referral of the case

to the FBI for potential prosecution.


1 The NIK System of Narcotics Identification provides a field test to identify
certain drugs. See Peer v. Dehham, 2015 WL 5579654 *6 (D. Colo. Sep. 23,
2015)(recognizing that in an administrative disciplinary proceeding, “prison
officials generally are entitled to rely on institutional test results, such as the
NIK field test, absent any evidence of unreliability or irregularity in conducting
the tests.”).
     The FBI declined prosecution, and the incident report was

released for administrative action on November 8, 2018. The incident

report was reissued and investigated by staff on November 14, 2018.

During the investigation, petitioner was advised of his rights and

declined to make a statement.

     The incident report was referred to the Unit Discipline Committee

(UDC). On November 19, 2018, Warden English granted an extension of

time for the completion of the disciplinary process due to an

administrative error. Petitioner appeared before the UDC on the same

day but gave no statement. Due to the severity of the charge, the UDC

referred the matter to the Discipline Hearing Officer (DHO).

     On the same day, petitioner received a notice of hearing and a

written explanation of his rights at the hearing. He signed both

documents and noted that he did not want to call witnesses or to have

a staff representative.

     On November 28, 2018, the DHO conducted the hearing. She reviewed

petitioner’s due process rights with him and noted that he did not

wish to have a staff representative and did not want to present
witnesses or documentary evidence. The DHO took notice that the UDC

process was not conducted within the usual five-day period but noted

that the Warden had approved an extension. Petitioner appeared at the

hearing and stated, “I just moved in the cell the day before. I didn’t

know it was in there. I don’t know what amphetamines are.” The DHO

considered the incident report, the memorandum explaining the testing

conducted by Lieutenant Privett, the photos taken during the testing,

petitioner’s silence during the investigation and before the UDC, and
his statement at the hearing. Based on the evidence, she found that

petitioner had committed the prohibited act. The DHO imposed the loss
of 41 days of Good Conduct Time and restrictions of 90 days on

commissary, e-mail, and visitation. The DHO advised petitioner of her

findings and how to appeal. On December 19, 2019, petitioner received

a written report setting out the decision of the DHO.

                                Discussion

     A petition filed under § 2241 generally is “an attack by a person

in custody upon the legality of that custody, and … the traditional

function of the writ is to secure release from illegal custody.”

McIntosh v. U.S. Parole Comm’n, 115 F.3d 809, 811 (10th Cir.

1997)(quoting Preiser v. Rodriguez, 411 U.S. 475, 484 (1973)). “A

petition under 28 U.S.C. § 2241 attacks the execution of a sentence

rather than its validity and must be filed in the district where the

prisoner is confined.” Bradshaw v. Story, 86 F.3d 164, 166 (10th Cir.

1996). The Tenth Circuit has recognized that an “action challenging

prison disciplinary proceedings, such as the deprivation of good-time

credits, is not challenging prison conditions, it is challenging an

action affecting the fact or duration of the petitioner’s custody.”

McIntosh, 115 F.3d at 812.
     Prisoners   must   be   afforded   due   process   in   institutional

disciplinary     proceedings.     However,     “[p]rison      disciplinary

proceedings are not part of a criminal prosecution, and the full

panoply of rights due a defendant in such proceedings does not apply.”

Wolff v. McDonnell, 418 U.S. 539, 556 (1974). In a prison disciplinary

proceeding, due process requires that a prisoner receive “(1) advance

written notice of the disciplinary charges; (2) an opportunity, when

consistent with institutional safety and correctional goals, to call
witnesses and present documentary evidence in his defense; and (3)

a written statement by the factfinder of the evidence relied on and
the reasons for the disciplinary action.” Superintendent, Mass. Corr.

Inst., Walpole v. Hill, 472 U.S. 445, 454 (1985). Disciplinary action

must be supported by “some evidence” in the record. Id. at 455. This

evidentiary standard “does not require examination of the entire

record, independent assessment of the credibility of witnesses, or

weighing of the evidence.” Id. Instead, the federal habeas court must

consider “whether there is any evidence in the record that could

support the conclusion reached by the disciplinary board.” Id. at

455-56.

     Here, petitioner received written notice of the disciplinary

charges, had an opportunity to present a defense, and received both

an oral explanation and a written statement of decision and the reasons

supporting it. Next, the record contains some evidence supporting the

decision of the DHO, as it includes the incident report, the positive

drug test results developed by staff, and photographs of the substance

found   in    petitioner’s      cell.    This    satisfies       the   due    process

requirements established in Wolff and Hill.

     Despite     petitioner’s       claim     that   the   UDC     proceeding       was
improperly     delayed,    he   has     not   made   any     argument        that   the

approximately ten days that elapsed between the release of the

incident for administrative processing on November 8, 2018, and the

UDC hearing on November 19, 2018, prejudiced to his ability to defend

himself.     While   a   five-day     deadline   ordinarily       applies      to   the

processing of an incident report, the Warden approved the extension,

and the delay was not excessive. The Court finds no violation of

petitioner’s right to due process.
     Petitioner also challenges his conviction on the ground that the

contraband was found in a cell occupied by two prisoners and was not
in his exclusive personal possession. The Tenth Circuit, however, has

upheld prison disciplinary findings based upon contraband found in

areas inhabited by multiple occupants. See e.g., Simon v. Jones, 550

Fed. Appx. 670, 671 (10th Cir. 2014)(“prison officials may show

possession constructively as well as actually, and they may rely on

circumstantial evidence to make their case”) and Howard v. United

States Bureau of Prisons, 487 F.3d 808, 812 (10th Cir. 2007)(citing

Hamilton v. O’Leary, 976 F.2d 341, 345 (7th Cir. 1992)(“The proposition

that constructive possession provides ‘some evidence’ of guilt when

contraband    is   found    where   only   a   few   inmates    have   access    is

unproblematical.”)).

      Finally, petitioner asserts in his traverse that he was mentally

incompetent to participate in the disciplinary proceedings and that

he “had trouble understanding the proceedings without the assistance

of a staff representative.” (Doc. 10, p. 4.) The record shows that

petitioner signed a form in which he declined to have a staff

representative (Doc. 5-1, p. 78), and his statement at the DHO

proceeding supports the conclusion that he sufficiently understood
the nature of the charges and was able to present a defense.2 There

is no evidence that he expressed any difficulty with comprehension

at the time of the hearing. Having considered these circumstances,

the Court finds no basis to grant relief based upon petitioner’s

alleged difficulty in comprehension.

                                    Conclusion

      The Court concludes petitioner was afforded adequate due process

protection during the administrative disciplinary process and that


2 As noted, his statement, recorded in the DHO report, was “I just moved in the cell
the day before. I didn’t know it was in there. I don’t know what amphetamines are.”
(Doc. 5-1, p. 81.)
the decision of the DHO is supported by some evidence. Petitioner has

not shown any ground for relief.

     IT IS, THEREFORE, BY THE COURT ORDERED the petition for habeas

corpus is dismissed and all relief is denied.

     IT IS SO ORDERED.

     DATED:   This 16th day of January, 2020, at Kansas City, Kansas.



                               S/ John W. Lungstrum
                               JOHN W. LUNGSTRUM
                               U.S. District Judge
